UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSRS Investment Company Act file number:811-05983 The New Germany Fund, Inc. (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 12/31 Date of reporting period: 6/30/2015 ITEM 1. REPORT TO STOCKHOLDERS June 30, 2015 Semiannual Report to Shareholders The New Germany Fund, Inc. Ticker Symbol: GF Contents 3 Letter to the Shareholders 7 Outlook Interview with the Portfolio Manager 9 Performance Summary 10 Schedule of Investments 15 Statement of Assets and Liabilities 16 Statement of Operations 17 Statement of Changes in Net Assets 18 Financial Highlights 20 Notes to Financial Statements 27 Report of Annual Meeting of Stockholders 28 Amended and Restated Bylaws 29 Additional Information 31 Privacy Notice The Fund seeks long-term capital appreciation primarily through investment in middle-market German equities. Investments in funds involve risks, including the loss of principal. The shares of most closed-end funds, including the Fund, are not continuously offered. Once issued, shares of closed-end funds are bought and sold in the open market. Shares of closed-end funds frequently trade at a discount to net asset value. The price of the Fund's shares is determined by a number of factors, several of which are beyond the control of the Fund. Therefore, the Fund cannot predict whether its shares will trade at, below, or above net asset value. This Fund is diversified, but primarily focuses its investments in Germany, thereby increasing its vulnerability to developments in that country. Investing in foreign securities presents certain risks, such as currency fluctuations, political and economic changes and market risks. Any fund that concentrates in a particular segment of the market will generally be more volatile than a fund that invests more broadly. The European Union, the United States and other countries have imposed sanctions on Russia as a result of the Russian military intervention in Ukraine. These sanctions have adversely affected Russian individuals, issuers and the Russian economy, and Russia, in turn, has imposed sanctions targeting Western individuals, businesses and products including food products. The various sanctions have adversely affected, and may continue to adversely affect, not only the Russian economy but also the economies of many countries in Europe, including Germany. Potential developments in Ukraine, and the continuation of current sanctions or the imposition of additional sanctions may materially adversely affect the value of the Fund’s portfolio. Deutsche Asset & Wealth Management represents the asset management and wealth management activities conducted by Deutsche Bank AG or any of its subsidiaries, including the Advisor and DeAWM Distributors, Inc. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE  NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Letter to the Shareholders (Unaudited) Dear Shareholder, For the six months ended June 30, 2015, the New Germany Fund's total return in U.S. dollars (USD) was 9.51% based on net asset value (NAV) and 10.01% based on market price. During the same period, the total return in USD of the Fund's benchmark, the Midcap Market Performance Index, was 7.6%.1 The net asset value increased 18.98% in euro terms vs. its benchmark of 17.20% in euro terms during the same period. The Fund's discount to NAV averaged 8.38% for the period in review, compared with 9.99% for the six months ended June 30, 2014. German consumer sentiment remained strong throughout the period, although the overall mood in June was somewhat constrained compared to the previous months in light of the risk of a "Grexit," or Greek exit from the Eurozone.2,3 The consumer climate, measured by the German Consumer Confidence Index ("GfK"), remained on an elevated level, but declined slightly for the first time since last October.4 Still, dampened economic confidence has not yet shown an effect in household income. Rather than feeling financially threatened by a possible Greek default, German consumers see benefits in the current employment climate in Germany and in the potential for positive collective bargaining agreements being reached. Due to the low unemployment rate, German employees can expect to see wages increase around 3% this year, with an inflation rate below 1%. In fact, seasonally adjusted employment steadily increased to 42.7 million in May 2015, up 0.5% year-on-year and 0.2% quarter-on-quarter. The seasonally adjusted unemployment rate decreased to 6.4% in May 2015. Overall, the GfK maintains its forecast that private consumption will increase by 1.5% year-on-year in 2015, following an increase of 1.2% (inflation adjusted) in 2014. We believe that consumption will continue to be a key pillar of the economy, comprising almost 60% of gross domestic product (GDP).5 We remain constructive on German consumers as trends in wages, employment, price inflation and interest rate levels continue to support private consumption. Industrial macroeconomic indicators show solid near-term growth, but give some reason for caution longer term. In June, the German composite PMI, as measured by Markit Economics, bounced back to 53.7 after falling in the last two months.6 The German Ifo Business Climate Index published by the Ifo Institute reveals a similar pattern.7 The current business situation indicator declined in June following three successive increases, but still showed a reading for Q2 above that of Q1. Business expectations, on the other hand, deteriorated for the third consecutive month and are now seen as only slightly optimistic. On a sector level, the weakening of the Ifo index was primarily driven by the manufacturing sector. Manufacturers still plan to ramp up production, but to a lesser extent than previously. We are of the opinion that both the decrease in business expectations shown by the Ifo index and the slowing PMI new order component should not be overemphasized. First of all, the Ifo mirrors current sentiment, strongly driven by the perceived risk of a Grexit, whereas the PMI, which actually rose in June, shows improved actual activity. Second, we believe that German growth in 2015 will be primarily driven by consumption. In our German mid-caps portfolio, taking into account German and global macroeconomic indicators, we remain constructive overall, but at the same time more cautious in line with decelerating economic growth (although not yet mirroring possible wealth effects) due to recent tumultuous stock market performance of the world's second-largest economy, China. In fact, China recorded double-digit growth at 24% year-on-year and 13% year-on-year for the passenger car market in 2013 and 2014. Chinese dynamics have been a key driver of the entire sector. Yet despite these factors, sales growth since January 2015 has been continuously decreasing, ending in negative territory with –0.2% year-on-year growth in June. In our opinion, this may provide the German automobile industry with the opportunity for both a volume and a margin headwind. Consequently, we have reduced the portfolio weight in this industry in favor of focusing on suppliers with a bias towards European and U.S. production or those possessing unique underlying structural growth support. Within the Fund, positive contributions to performance were generated by Zalando SE, Stroeer Media and Stabilus, among others, while detractors included LEG Immobilien, Kontron and Draegerwerk. Sincerely, Christian Strenger Chairman Philipp Schweneke Portfolio Manager Brian Binder President and Chief Executive Officer The views expressed in the preceding discussion reflect those of the portfolio management team generally through the end of the period of the report as stated on the cover. The management team's views are subject to change at any time based on market and other conditions and should not be construed as recommendations. Past performance is no guarantee of future results. Current and future portfolio holdings are subject to risk, including geopolitical and other risks. 1 The Midcap Market Performance Index is a total-return index that is composed of various mid-cap securities across all sectors of the MDAX and TecDAX. The MDAX is a total-rate-of-return index of 50 mid-cap issues that rank below the DAX. The DAX is a total-rate-of-return index of 30 selected German blue chip stocks traded on the Frankfurt Stock Exchange. The TecDAX is a total-return index that tracks the 30 largest and most liquid issues from the various technology sectors of the Prime Standard Segment beneath the DAX. Index returns assume reinvestment of dividends and, unlike Fund returns, do not reflect any fees or expenses. It is not possible to invest directly in the Midcap Market Performance Index. 2 Grexit is the term used to describe a Greek exit from the Eurozone, either deliberately or accidentally. 3 The Eurozone refers to a currency union among the 19 members of the European Union states that have adopted the euro as their sole currency. 4 The German Consumer Confidence Index ("GfK") is a composite of information extracted from a monthly survey of more than 2,000 consumer interviews about personal spending patterns, inflationary expectations and opinions about the economic outlook. The survey is conducted by the GfK, a market research organization, on behalf of the European Union ("EU") commission. 5Gross domestic product (GDP) is the monetary value of goods and services produced within a country’s borders in a specific time frame. 6 The Markit/BMI Germany Manufacturing Purchasing Managers' Index measures the performance of the manufacturing sector and is derived from a survey of 500 industrial companies. The Manufacturing Purchasing Managers’ Index is based on five individual indexes with the following weights: New Orders (30%), Output (25%), Employment (20%), Suppliers’ Delivery Times (15%) and Stock of Items Purchased (10%), with the Delivery Times index inverted so that it moves in a comparable direction. 7 The Ifo Business Climate Index is a monthly survey that measures the business climate in Germany. Ten Largest Equity Holdings at June 30, 2015 (43.6% of Net Assets) Country Percent 1. Airbus Group Netherlands 11.2% 2. ProSiebenSat.1 Media Germany 4.8% 3. LEG Immobilien Germany 4.6% 4. OSRAM Licht Group Germany 4.1% 5. Evonik Industries Germany 3.9% 6. Symrise Germany 3.4% 7. Brenntag Germany 3.1% 8. MTU Aero Engines Germany 2.9% 9. Zalando Germany 2.8% 10. United Internet Germany 2.8% Portfolio holdings and characteristics are subject to change and not indicative of future portfolio composition. For more details about the Fund's Schedule of Investments, see page 10. For additional information about the Fund, including performance, dividends, presentations, press releases, market updates, daily NAV and shareholder reports, please visit deutschefunds.com. Outlook Interview with the Portfolio Manager (Unaudited) Portfolio Manager Philipp Schweneke Question: How are the key macro indicators developing and is the Fund well positioned for this? Answer: While retail PMIs continued to climb, the composite PMI declined. This was driven by the construction and service segments. Also, the last three readings on the usually reliable leading Ifo business expectations indicator were negative. Short-term uncertainty related to the Greek situation in particular, and also the U.K. "in or out" vote, as well as Chinese market volatility, might have influenced these readings. As all these indicators are still in expansionary territory, this currently appears more like a summer slowdown than a change in trajectory. While the industrial sector weight increased, this was due to the addition of two more defensive, quality growth stocks, GEA and Fraport. With the Fund relevantly positioned in businesses like Zalando SE, Hornbach Holding, Metro or Fielmann that focus on the German and European consumer and recent, targeted reductions in some of the more cyclical industrial related companies, the Fund should be well positioned for the current environment. Question: How are signs of slower growth in auto demand in China affecting the portfolio? Answer: Growth in Chinese automobile sales slowed more than anticipated at the beginning of the year. The clients of German mid-cap automobile suppliers, the international original equipment manufacturers (OEMs), have lost significant market share to Chinese OEMs.1 Because German suppliers are less exposed to the Chinese OEMs and China has been one of the most important profit pools for the industry in the recent past, the industry might see not only significant headwinds in volume, but also in margins going forward. Question: What influenced the weak recent Residential Real Estate shares' performance in Germany during the quarter? Answer: The sector had a strong run in 2014. However, it has seen significant new issuance activity of primary shares and secondary placements, meaning the scarcity of those assets has been reduced. Further, the asset class is interest rate sensitive, and discussions about the timing of an upturn in the interest rate cycle had a negative impact. Finally, quantitative easing has been a negative for such stocks in the past in the U.S., and key stocks in the sector peaked around the start of the ECB's QE, which seems to now be repeating in Germany.2 1 Original equipment manufacturer (OEM) is the term used to define a company whose products are used as components in another company's product. The OEM typically works closely with the company that sells the finished product, the VAR (value-added reseller) to customize designs based on the VAR's needs. 2 Quantitative easing is a policy enacted by a central bank in an effort to stimulate the economy. Performance Summary June 30, 2015 (Unaudited) All performance shown is historical, assumes reinvestment of all dividend and capital gain distributions, and does not guarantee future results. Investment return and principal value fluctuate with changing market conditions so that, when sold, shares may be worth more or less than their original cost. Current performance may be lower or higher than the performance data quoted. Please visit deutschefunds.com for The New Germany Fund, Inc.'s (the "Fund") most recent performance. Fund specific data and performance are provided for information purposes only and are not intended for trading purposes. Average Annual Total Returns as of 6/30/15 6-Month‡ 1-Year 5-Year 10-Year Net Asset Value(a) 9.51% 0.12% 17.80% 11.99% Market Price(a) 10.01% 3.28% 18.66% 12.64% Midcap Market Performance Index(b) 7.60% (3.73)% 16.78% 10.67% a Total return based on net asset value reflects changes in the Fund's net asset value during each period. Total return based on market value reflects changes in market value during each period. Each figure includes reinvestments of income and capital gain distributions, if any. Total returns based on net asset value and market price will differ depending upon the level of any discount from or premium to net asset value at which the Fund's shares trade during the period. Expenses of the Fund include investment advisory and administration fees and other fund expenses. Total returns shown take into account these fees and expenses. The annualized expense ratio of the Fund for the six months ended June 30, 2015 was 1.17%. b The Midcap Market Performance Index is a total-return index that is composed of various mid-cap securities across all sectors of the MDAX and TecDAX. The MDAX is a total-rate-of-return index of 50 mid-cap issues that rank below the DAX. The DAX is the total-rate-of-return index of 30 selected German blue chip stocks traded on the Frankfurt Stock Exchange. The TecDAX is a total-return index that tracks the 30 largest and most liquid issues from the various technology sectors of the Prime Segment beneath the DAX. Index returns do not reflect any fees or expenses and it is not possible to invest directly in the Midcap Market Performance Index. ‡ Total returns shown for periods less than one year are not annualized. Net Asset Value and Market Price As of 6/30/15 As of 12/31/14 Net Asset Value $ $ Market Price $ $ Prices and Net Asset Value fluctuate and are not guaranteed. Distribution Information Per Share Six Months as of 6/30/15: Income $ Capital Gains $ Distributions are historical, not guaranteed and will fluctuate. Distributions do not include return of capital or other non-income sources. Schedule of Investments as of June 30, 2015 (Unaudited) Shares Value ($) Germany 84.8% Common Stocks 81.0% Aerospace & Defense 2.9% MTU Aero Engines Auto Components 2.2% Hella KGaA Hueck & Co.* Leoni SAF-Holland Chemicals 8.8% Evonik Industries Symrise Wacker Chemie† Communication Equipment 0.8% ADVA Optical Networking* Construction & Engineering 1.7% Hochtief Diversified Financial Services 0.6% Grenkeleasing Diversified Telecommunication Services 2.3% Telefonica Deutschland Holding Electrical Equipment 4.7% Nordex* OSRAM Licht Group Electronic Equipment, Instruments & Components 0.7% Jenoptik Food & Staples Retailing 2.3% Metro Health Care Equipment & Supplies 1.3% STRATEC Biomedical Health Care Providers & Services 1.0% Rhoen Klinikum Health Care Technology 0.6% CompuGroup Medical Industrial Conglomerates 2.7% Indus Holding Rheinmetall Insurance 2.6% Hannover Rueck Talanx Internet & Catalog Retail 2.8% Zalando 144A* Internet Software & Services 3.5% United Internet Reg S XING IT Services 2.0% Wirecard Life Sciences Tools & Services 1.7% Evotec*† Gerresheimer MorphoSys* Machinery 6.4% Duerr GEA Group KION Group Krones Pfeiffer Vacuum Technology Stabilus* Media 5.9% ProSiebenSat.1 Media Stroeer Media† Metals & Mining 1.8% Aurubis Salzgitter Pharmaceuticals 0.9% Stada Arzneimittel Real Estate Management & Development 7.8% Deutsche Annington Immobilien Deutsche Wohnen LEG Immobilien* Semiconductors & Semiconductor Equipment 2.4% Aixtron*† Dialog Semiconductor* Kontron* Software 0.7% Software Specialty Retail 0.7% Fielmann Technology Hardware, Storage & Peripherals 0.5% Wincor Nixdorf Thrifts & Mortgage Finance 1.6% Aareal Bank Trading Companies & Distributors 3.2% Brenntag Kloeckner† Transportation Infrastructure 2.0% Fraport Frankfurt Airport Services Worldwide Wireless Telecommunication Services 1.9% Freenet Preferred Stocks 3.8% Health Care Equipment & Supplies 2.0% Draegerwerk (Cost $5,332,530) Machinery 0.8% Jungheinrich (Cost $2,229,095) Specialty Retail 1.0% Hornbach Holding (Cost $3,218,598) Total Germany (Cost $183,202,223) Netherlands 13.5% Common Stocks Aerospace & Defense 11.2% Airbus Group Life Sciences Tools & Services 2.3% QIAGEN* Total Netherlands (Cost $16,022,702) Luxembourg 1.5% Common Stocks Media RTL Group (Cost $3,433,679) Securities Lending Collateral 3.4% Daily Assets Fund Institutional, 0.16% (Cost $9,063,333) (a) (b) Cash Equivalents 0.2% Central Cash Management Fund, 0.09% (Cost $492,889)(b) % of Net Assets Value ($) Total Investment Portfolio (Cost $212,214,826)** Other Assets and Liabilities, Net ) ) Net Assets * Non-income producing security. ** The cost for federal income tax purposes was $215,321,561. At June 30, 2015, net unrealized appreciation for all securities based on tax cost was $57,575,609. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $80,782,418 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $23,206,809. † All or a portion of these securities were on loan. The value of all securities loaned at June 30, 2015 amounted to $8,513,807, which is 3.2% of net assets. (a) Represents collateral held in connection with securities lending. Income earned by the Fund is net of borrower rebates. (b) Affiliated fund managed by Deutsche Investment Management Americas Inc. The rate shown is the annualized seven-day yield at period end. 144A: Securities exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. Reg S: Securities sold under Regulation S may not be offered, sold or delivered within the United States or to, or for the account or benefit of, U.S. persons, except pursuant to an exemption from, or in a transaction not subject to, the registration requirements of the Securities Act of 1933. For purposes of its industry concentration policy, the Fund classifies issuers of portfolio securities at the industry sub-group level. Certain of the categories in the above Schedule of Investments consist of multiple industry sub-groups or industries. Fair Value Measurements Various inputs are used in determining the value of the Fund’s investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments). The level assigned to the securities valuations may not be an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of June 30, 2015 in valuing the Fund’s investments. Assets Level 1 Level 2 Level 3 Total Common Stocks and/or Other Equity Investments (c) Germany $ $
